DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 19 February 2021, and Applicant’s Supplemental Response, dated 22 February 2021, which papers have been made of record.
Claims 1-13 are currently presented for examination, of which claims 7-9 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 February 2021 was filed after the mailing date of the Office Action on 26 January 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, and 11-12
Claims 1-2, 6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2016/0161453 to de los Reyes (hereinafter “de los Reyes”).
Regarding claim 1, de los Reyes discloses a method of custom manufacturing a flame arrestor, the method including: providing a housing (3605, 3607; see Fig. 37B) having an interior surface (towards lattice 3603) and an exterior surface (surface outwardly above and below body as show in Fig. 37B)¸the exterior surface of the housing being shaped to fit within a fluid passageway (one having ordinary skill in the art would reasonably understand that the housing can be placed within another passage having a greater internal dimension that dimensions shown in Fig. 37A); forming, using an additive manufacturing technique (3603; may be fabricated by 3D printing; see paragraph [0167] and [0174], scaffold may be formed of plastic, metal, or ceramic materials; see paragraph [0135]), a three-dimensional lattice structure by depositing a first material in a predetermined pattern (may produce regular cross sections; see paragraph [0174]), wherein the lattice structure includes a plurality of connected lattice members forming channels (se Fig. 36B; channels extend through lattice) extending from a first end (lower end; Fig. 37B) to a second end (upper end) of the three-dimensional lattice structure; coupling the three-dimensional lattice structure and the housing (see paragraph [0170]; structure includes housing plates and scaffold); disposing an element of a second material (porous cylindrical rods; see paragraph [0170], which pass through openings 3604, 3608, see Fig. 37B) onto one or more surfaces of the three-dimensional lattice structure, wherein the second material is different than the first material (cylindrical rods may be plastic, metal, or microporous membranes formed separately to the device; see paragraph [0119]), the element extending from the first end to the second end of the three-dimensional lattice structure (see Fig. 37B; one having ordinary skill in the art would reasonably expect that the cylindrical rods recited at paragraph [0170] would extend the height or depth of the scaffold; see paragraph [0168]) and wherein the second material is configured to draw heat away from fluid flowing through the plurality of channels; wherein disposing the element includes disposing a plurality of elements of the second material onto the one or more surfaces of the three-dimensional lattice structure (multiple cylindrical rods are disclosed; see paragraph [0170]).  de los Reyes does not explicitly disclose that the first material is a different material than the second material, however de los Reyes teaches that the first material may be a plastic, metal, or ceramic (paragraph [0135]) and the second material may be plastic, metal, or microporous membranes (paragraph [0119]). While there are a large number of suitable materials which meet the teachings of de los Reyes, for Applicant’s purposes there are only two predictable solutions: the element of the second material is formed from a material identical to the first material, or the element is the second material is formed from a material different than the first material. Further, one having ordinary skill in the art would recognize that any structure in contact with or in fluid contact with the lattice structure (3603) would experience or produce heat transfer phenomenon with the fluid passage therethrough.
It would have been obvious to one having the level of ordinary skill in art at the time the invention was field to select materials such that the second element is formed of a different material than the first material, without departing from the teachings of de los Reyes. (See MPEP 2143(E)).  One having ordinary skill in the art would reasonably expect that the product of the method would be produced substantially as described by de los Reyes regardless of the materials selected for the formation of the lattice structure (3603) and the second element (cylindrical rods).  Forming the second element of a different material than the material deposited to form the lattice is a matter of design choice and within the level of ordinary skill in the art.
Thus, de los Reyes teaches the limitations of claim 1.
Regarding claim 2, de los Reyes teaches the limitations of claim 1, and further de los Reyes teaches that forming the three-dimensional lattice structure (3603) further includes forming a cavity (3604; see paragraph [0168]; passageways provided) within the three-dimensional lattice structure, and  disposing the element (cylindrical rod) of the second material comprises inserting the element into the cavity (see paragraph [0169]; passage accepts cylindrical rods).
Regarding claim 6, de los Reyes teaches the limitations of claim 1, and further de los Reyes teaches that coupling the housing (2605, 2607) and the three-dimensional lattice structure (3603) includes integrally forming the housing and the three-dimensional lattice structure of the first material by the additive manufacturing technique (see paragraph [0167]).
Regarding claim 11, de los Reyes teaches the limitations of claim 1, and further de los Reyes teaches that disposing the element includes disposing the element (cylindrical rods) onto the first material such that the element extends externally from the exterior surface of the housing.
Regarding claim 12, de los Reyes teaches the limitations of claim 1, and further de los Reyes teaches that coupling that housing and the three-dimensional lattice structure includes depositing the lattice structure (3603) onto the interior surface of the housing (see paragraphs [0167]-[0168]; one having ordinary skill in the art would reasonably expect that 3D printing described would include depositing the lattice on the plates).
Allowable Subject Matter
Claim 13 is allowed.
Claims 3-4, 5, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s arguments, see Response, filed 19 February 2021, with respect to the rejection of claims 1-6 and 10-12 have been fully considered and are persuasive.  The Rejection of 19 October 2020 has been withdrawn. 
Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 1-2, 6, and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-2, 6, and 11-12 were previously rejected over Hutter.
Claim 1 was previously rejected over Hutter in view of Mori.
Claims 5 and 10 were previously rejected over the combination of Hutter and Zavosky.
Claim 1 has been amended to require that “disposing the element includes disposing a plurality of elements of the second material onto the one or more surfaces of the three-dimensional lattice structure.”
The examiner agrees that this amended requirement is not disclosed by Hutter.   A new rejection is presented in view of de los Reyes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art made of record is directed to heat exchangers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/25/2021